Citation Nr: 0634555	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  05-27 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for trigeminal 
neuralgia.

2.  Entitlement to service connection for renal cell cancer, 
post operative left radical nephrectomy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.  He served in the Republic of Vietnam from October 1969 
to October 1970.

This matter comes before the Board of Veterans' Appeals from 
February 2004 and May 2005 rating decisions of the Fort 
Harrison, Montana, Department of Veterans Affairs, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam from 
October 1969 to October 1970.

2.  The veteran's renal cancer, post operative left radical 
nephrectomy, is related to in-service herbicide exposure.

3.  The veteran's trigeminal neuralgia did not begin in 
service, nor is it in any way related to service.


CONCLUSIONS OF LAW

1.  Renal cancer post operative left radical nephrectomy is 
related service.  38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).

2.  Trigeminal neuralgia was not incurred in or aggravated by 
service, nor may in-service occurrence be presumed.  38 
U.S.C.A. §§ 1110, 1116, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for renal cancer, post 
operative radical nephrectomy and trigeminal neuralgia.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service. 38 C.F.R. 
§ 3.303(d).  Additionally, service connection for an organic 
disease of the nervous system may be presumed to have been 
incurred during service if it became manifest to a 
compensable degree within a year following service.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Regarding Agent Orange exposure, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e).  The foregoing diseases shall be service connected 
if a veteran was exposed to a herbicide agent during active 
military, naval, or air service, if the requirements of 38 
U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service.

The Secretary of the Department of Veterans Affairs has 
determined that a positive association does not exist between 
the exposure of an herbicide agent and renal cell carcinoma.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

In Combee v. Brown, the United States Court of Appeals for 
the Federal (Federal Circuit) held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994). As such, the 
Board must not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, (see 38 C.F.R. § 3.309(e), but also must 
determine whether his current disability is the result of 
active service under 38 U.S.C.A. § 1110 (West 2002) and 38 
C.F.R. § 3.303(d).  Brock v. Brown, 10 Vet. App. 155 (1997).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

Renal Cancer

The veteran maintains that his renal cancer, post operative 
left radical nephrectomy, is related to in-service Agent 
Orange exposure.  

Initially, it is noted that the veteran's renal cancer cannot 
be considered presumptively service connected under 38 C.F.R. 
§ 3.309.  The Secretary of the Department of Veterans Affairs 
has determined that a positive association does not exist 
between the exposure of an herbicide agent and renal cell 
carcinoma.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).  
Thus, presumptive service connection is not warranted.

Nonetheless, the Board must determine whether the veteran's 
current disability is the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).  See Combee, supra.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999) 
(recognizing that in order to establish entitlement to 
service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  In this regard, the 
Board finds that the evidence of record is in equipoise.  
Accordingly, the requirements for entitlement to service 
connection have been met.  

A current diagnosis of renal cancer, post operative left 
radical nephrectomy is of record.  Additionally, the DD-214 
confirms that the veteran served in the Republic of Vietnam 
from October 1969 to October 1970.  Thus, exposure to 
herbicide agents is presumed.  38 C.F.R. § 3.307(a)(6).  The 
question that remains is whether there is competent medical 
evidence of record creating a nexus between the veteran's 
current disability and active service.

The negative evidence consists of the service medical records 
which show no complaints of, or treatment for, any renal 
dysfunction.  In fact, separation examination dated in July 
1972 shows that clinical evaluation of the genitourinary 
system was checked as normal, and the accompanying Report of 
Medical History reflects that the veteran denied having or 
ever having a tumor, growth, cyst, or cancer and kidney stone 
or blood in the urine.  The examiner noted "no current 
medical problems."

The veteran's VA and private medical reports dated from 1998 
until early 2004 are also silent with regard to any 
complaints of or findings associated with renal cancer.  It 
was not until July 2004 when the veteran received notice that 
an abnormality was found in his left kidney.  The diagnosis 
was renal cancer.  The reports thereafter show that in August 
2004, the veteran underwent a left radical nephrectomy.  The 
discharge diagnosis was left kidney renal cell carcinoma.

The negative evidence of record also consists of a March 2005 
statement from the Chief Public Health and Environmental 
Hazards Officer (Chief Officer).  In the statement, the Chief 
Officer wrote that the recently-released Institute of 
Medicine (IOM), National Academy of Sciences (NAS), report on 
herbicides used in Vietnam, Veterans and Agent Orange, Update 
2004, concluded that there was inadequate or insufficient 
evidence to determine whether an association exits between 
exposure to herbicides and renal cancer (IOM report, 
prepublication copy, pages 7 and 246-249).  This assessment 
was based on information obtained from extensive review of 
the scientific and medical literature.  

The Chief Officer added that VA by law and precedent gives a 
lot of weight to the IOM findings on health effects from 
exposure to herbicides used in Vietnam.  Therefore, at this 
time, she could not state that it is likely or at least as 
likely as not that the veteran's renal cell cancer was the 
result of exposure to herbicides used in Vietnam. 

The positive medical evidence consists of an October 2004 
medical statement from a VA staff urologist.  The VA staff 
urologist wrote that he supported the concept that Agent 
Orange and renal cell carcinoma might be related.  He stated 
that he had seen 8-10 patients in his area, most in the fifth 
decade, with renal cancer.   He added that this was a much 
higher incidence than he saw in private practice.  According 
to Campbell's Urology 8th Edition, p 2686 published by W. B. 
Saunders, in animal models many agents have been implicated 
in the development of renal cancer.  These include viruses, 
lead compounds and more than 100 chemicals.  He added that 
there might be a relationship between renal cell cancer and 
Agent Orange.  Given the animal data and the increased 
incidence of this tumor in Vietnam veterans, at least in 
Montana, it seemed more likely than not that a relationship 
existed.  

In August 2005, M. Nolan, M.D., opined that the veteran was 
assigned to locations in Viet Nam which exposed him to Agent 
Orange.  Last year, he was diagnosed for renal cell cancer 
and he received treatment.  Dr. Nolan added, there is a 
significant amount of data that suggests that people exposed 
to Agent Orange have higher rates of renal cell cancer than 
individuals not exposed.  He then stated that it seemed more 
likely than not that the veteran's exposure to Agent Orange 
ultimately led to the development of renal cell cancer.

Also of record is the veteran's October 2005 hearing 
transcript, wherein he attributes his disorder to in-service 
herbicide exposure, and an October 2005 statement from the 
veteran's wife, wherein she maintains that the veteran's 
renal cancer is related to service.  She also submitted Agent 
Orange text articles and copies of other Board decisions.

After carefully reviewing and weighing the negative and 
positive evidence of record, the Board finds that the 
evidence is in equipoise.  The Board is cognizant of the 
statement submitted by the Chief Officer, wherein she states 
that she cannot state whether it is likely or at least as 
likely as not that the veteran's renal cell cancer is the 
result of exposure to herbicides used in Vietnam.  It is 
noted that this statement is not definitive either for or 
against the veteran's claim.  Whereas, in October 2004 a VA 
staff urologist wrote that he supported the concept that 
Agent Orange and renal cell carcinoma might be related.  
Additionally, in August 2005, Dr. Nolan attributed the 
veteran's renal cancer to in-service Agent Orange exposure.  
Also the text articles from the veteran's wife tend to 
substantiate the veteran's claim.  When resolving all doubt 
in the veteran's favor, the Board finds that there is 
competent medical evidence of record creating a nexus between 
the veteran's renal cancer and in-service Agent Orange 
exposure.  The requirements for entitlement to service 
connection for renal cancer, post operative left radical 
nephrectomy are met, and the claim is granted.  38 U.S.C.A. 
§§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.

Trigeminal neuralgia

The veteran seeks service connection for trigeminal 
neuralgia.  The veteran attributes his disability to dental 
treatment received in service.  

At outset, the Board notes that current treatment reports 
show a diagnosis of trigeminal neuralgia.  In addition, the 
service medical records show that the veteran had an abscess 
opened and cleaned in October 1970.  As such, the ultimate 
disposition of this matter rests upon whether there is 
competent medical evidence of record creating a nexus between 
the veteran's current disability and service.

After carefully reviewing and weighing the evidence of 
record, the Board finds that the probative and persuasive 
evidence is against the veteran's claim.  The competent 
medical evidence fails to create a nexus between the current 
disability and service. 

In fact, although service medical records show that the 
veteran had an abscess opened and cleaned in 1970, the 
reports are silent for any complaints of or treatment for 
trigeminal neuralgia.  Separation examination dated in July 
1972 showed that clinical evaluation of the mouth and throat 
and neurological system were checked as normal.  The 
accompanying Report of Medical History also reflects that the 
veteran denied having or currently having severe tooth or gum 
trouble.  On that same report, the veteran also denied any 
excessive bleeding after injury or tooth extraction.  The 
examiner noted "no current medical problems."

The competent post service medical evidence also does not 
etiologically relate the veteran's current disability to 
active service.  Medical reports from the Northern Montana 
Healthcare, Northern Montana Medical Group and several 
private physicians dated from April 1998 through April 2003 
show treatment for complaints of left facial pain in the jaw 
area.  Additionally, in two April 2003 statements, D.M.S., 
MD, wrote that the veteran's facial pain was consistent with 
trigeminal neuralgia, and that the veteran's pain had been 
present for about ten years.  Nonetheless, not one of the 
reports etiologically relates the disability to service.

VA outpatient treatment reports dated from 2002 though 2005 
show treatment for trigeminal neuralgia and note that in 
August 2002 the veteran reported that he worked in demolition 
in Vietnam.  However, on neurology consultation in July 2003, 
when receiving treatment for facial pain, the veteran 
reported that his symptoms started in November 2000.  The 
report also shows that the veteran's symptoms had diminished 
until November 2003.  Except for the veteran's historical 
account, no reference to service was made.  

Finally, on VA examination in June 2005, the veteran recalled 
having a dental abscess in Vietnam that required a root canal 
of his left front tooth.  Although the tooth did not cause 
further problems, the veteran wondered if the in-service 
event caused the trigeminal neuralgia.  After reviewing the 
evidence of record and examining the veteran, the examiner 
found that the long period of time between the dental 
procedure in 1970 and the lack of complications or recurring 
problems make the possibility of that being the cause of his 
trigeminal neuralgia unlikely.  The examiner further opined 
that the majority of idiopathic cases spontaneously begin 
after age 50 without a precipitating event. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and is not in equipoise.  The probative and persuasive 
evidence of record does not etiologically relate his 
trigeminal neuralgia to service.  Further, although the 
veteran has testified that his disability is related to 
service, his assertions in this regard are of little or no 
probative value.  The veteran is not qualified to medically 
relate his current disability to service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Evidence that requires 
medical knowledge must be provided by someone qualified as an 
expert by knowledge, skill, experience, training, or 
education.).  Accordingly, the claim is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  In this case, 
VA's duties have been fulfilled to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA has satisfied its duty to notify by means of letters from 
the RO to the veteran in June 2003 and August 2004.  The 
veteran was told of the requirements to successfully 
establish service connection for renal cell carcinoma and 
trigeminal neuralgia, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claims to the RO.  The timing and content 
of this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Subsequent notice letters 
were mailed in February 2004 and May 2005.

Additionally, even though the veteran was not provided with 
notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), any error in this regard is harmless, as the 
outcome of the case is not affected.  Since the claim for 
service connection for trigeminal neuralgia is denied, the 
disability rating and effective date matters are moot.  
Although the claim for service connection for renal cancer 
has been granted, the RO will address the disability rating 
and effective date matters in the first instance.  
Accordingly, any error in this regard is harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA and 
non-VA treatment records, have been obtained and associated 
with the claims file.  There is no indication of any relevant 
records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  Of record are medical 
opinions from the Chief Office in March 2005, the veteran's 
private physicians and a June 2005 VA examiner's medical 
opinion addressing the etiology of the trigeminal neuralgia.  
The duty to notify and assist having been met.


ORDER

Entitlement to service connection for renal cell cancer, post 
operative left radical nephrectomy, is granted, subject to 
the regulations pertinent to the disbursement of monetary 
funds.

Entitlement to service connection for trigeminal neuralgia is 
denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


